Exhibit 10.2

 



NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL IN CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO
RULE 144 OR ANY EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT.

 

BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

CONVERTIBLE PROMISSORY NOTE

 

 

Issuance Date: As of June 30, 2015

Effective Date: As of December 7, 2015

 

$950,000.00

 

FOR VALUE RECEIVED, GROW SOLUTIONS HOLDINGS, INC., a Nevada corporation
(“Borrower”), whose address is 35 5th Avenue, 24th Floor, New York, NY 10017,
hereby promises to pay to the order of TCA Global Credit Master Fund, LP, a
Cayman Islands limited partnership, with an office located at 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, Nevada 89169, and its successors or assigns
(collectively, the “Holder”), on or before the Maturity Date (as defined in the
Credit Agreement): (i) the principal amount of Nine Hundred Fifty Thousand and
No/100 Dollars ($950,000.00); together with (ii) interest on the unpaid
principal balance hereof at the rate of eighteen percent (18%) per annum
commencing as of the effective date hereof; together with (iii) all other
Obligations due, owing and payable under the terms of the Credit Agreement and
all other Loan Documents, all in accordance with the terms hereof and the terms
and provisions of that certain Credit Agreement between the Borrower and the
Holder dated as of June 30, 2015, but made effective as of December 7, 2015
(such Credit Agreement, as amended, supplemented, renewed, or modified from time
to time, the “Credit Agreement”). This Promissory Note (this note, and all
modifications, extensions, future advances, supplements, and renewals thereof,
and any substitutions therefor, hereinafter referred to as the “Note”) shall be
payable in accordance with the terms of the Credit Agreement and the specific
terms set forth below. Capitalized words and phrases not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.             Payments.

 

(a)             Monthly Payments. The Borrower shall make monthly payments of
principal and interest, as applicable, to the Holder, commencing on the seventh
(7th) day of January, 2016 and on the seventh (7th) day of each consecutive
calendar month thereafter while this Note is outstanding, until the Maturity
Date, based on the payment and amortization schedule attached hereto as Exhibit
“A”.  In the event the seventh (7th) day of any calendar month on which a
payment is due hereunder is not a Business Day, then said payment shall be due
on the first Business Day thereafter occurring.

 



 1 

 

 

(b)             Prepayment Prior to Maturity. The Borrower, at its option, shall
have the right to prepay this Note in full and for cash, at any time prior to
the Maturity Date, with three (3) Business Days advance written notice (the
“Prepayment Notice”) to the Holder. The amount required to prepay this Note in
full pursuant to this Section 1(c) shall be equal to: (i) the aggregate
principal amount then outstanding under this Note; plus (ii) all accrued and
unpaid interest due under this Note as of the prepayment date; plus (iii) all
other costs, fees, charges, and all other Obligations due and payable hereunder
or under any other “Loan Documents” (as hereinafter defined) (collectively, the
“Prepayment Amount”). The Borrower shall deliver the Prepayment Amount to the
Holder on the third (3rd) Business Day after the date of the Prepayment Notice.

 

(c)             Payment at Maturity. The principal amount of this Note, together
with all accrued and unpaid interest, and all other sums due and payable
hereunder and/or under any other Loan Documents, are and shall be due and
payable in full to the Holder by no later than 2:00 P.M., EST, on the Maturity
Date.

 

(d)             Payment of Default Interest. Any amount of principal, interest,
or other sums due on this Note or any other Loan Documents which are not paid
when due shall bear interest from the date due until such past due amount is
paid in full at the Default Rate.

 

(e)             Late Fee. If all or any portion of the payments of principal,
interest, or other charges due hereunder are not received by the Holder within
five (5) days of the date such payment is due, then the Borrower shall pay to
the Holder a late charge (in addition to any other remedies that Holder may
have) equal to five percent (5%) of each such unpaid payment or sum. Any
payments returned to Holder for any reason must be covered by wire transfer of
immediately available funds to an account designated by Holder, plus a $100.00
administrative fee charge. Holder shall have no responsibility or liability for
payments purportedly made hereunder but not actually received by Holder, and the
Borrower shall not be discharged from the obligation to make such payments due
to loss of same in the mails or due to any other excuse or justification
ultimately involving facts where such payments were not actually received by
Holder.

 

(f)              General Payment Provisions. Interest shall be calculated on the
basis of a 360-day year, and shall accrue daily on the outstanding principal
amount outstanding from time to time for the actual number of days elapsed,
commencing as of the effective date hereof until payment in full of the
outstanding principal, together with all accrued and unpaid interest, and other
amounts which may become due hereunder or under any Loan Documents, has been
received and cleared to the Holder. All payments received and actually collected
by Holder hereunder shall be applied first to any costs, fees and expenses due
or incurred hereunder or under any other Loan Documents, second to accrued and
unpaid interest hereunder, and last to reduce the outstanding principal balance
of this Note. All payments on this Note shall be made in lawful money of the
United States of America in the manner required by the Credit Agreement.

 

2.             Secured Nature of Note. This Note is being issued in connection
with the Credit Agreement. The indebtedness evidenced by this Note is also
secured by all of the Collateral of the Borrower and various other instruments
and documents referred to in the Credit Agreement as the “Loan Documents” (which
term shall have the same meaning in this Note as such term is given in the
Credit Agreement). All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in any of the Loan
Documents which are to be kept and performed by the Borrower are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein, and the Borrower covenants and agrees to keep
and perform them, or cause them to be kept or performed, strictly in accordance
with their terms.

 

 2 

 

 

3.             Defaults and Remedies.

 

(a)             Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder: (i) the Borrower shall fail to
pay any installment of interest, principal, or other sums due under this Note or
any other Loan Documents when any such payment shall be due and payable; (ii)
the Borrower or any of its Subsidiaries makes an assignment for the benefit of
creditors; (iii) any order or decree is rendered by a court which appoints or
requires the appointment of a receiver, liquidator or trustee for the Borrower
or any of its Subsidiaries, and the order or decree is not vacated within thirty
(30) days from the date of entry thereof; (iv) any order or decree is rendered
by a court adjudicating the Borrower or any of its Subsidiaries, insolvent, and
the order or decree is not vacated within thirty (30) days from the date of
entry thereof; (v) the Borrower or any of its Subsidiaries files a petition in
bankruptcy under the provisions of any bankruptcy law or any insolvency act;
(vi) the Borrower or any of its Subsidiaries admits, in writing, its inability
to pay its debts as they become due; (vii) a proceeding or petition in
bankruptcy is filed against the Borrower or any of its Subsidiaries, and such
proceeding or petition is not dismissed within thirty (30) days from the date it
is filed; (viii) the Borrower or any of its Subsidiaries files a petition or
answer seeking reorganization or arrangement under the bankruptcy laws or any
law or statute of the United States or any other foreign country or state; (ix)
the occurrence of any breach, default or “Event of Default” (as such term may be
defined in any of the other Loan Documents) under the Credit Agreement or any
other Loan Documents; or (x) the Borrower shall fail to perform, comply with or
abide by any of the material stipulations, agreements, conditions and/or
covenants contained in this Note or any other Loan Documents on the part of the
Borrower to be performed, complied with, or abided by, and such failure is not
cured within ten (10) days after written notice of such failure is delivered by
Holder to the Borrower (provided that if the failure to perform or default in
performance is not capable of being cured, in Holder’s sole discretion, then the
cure period set forth herein shall not be applicable and the failure or default
shall be an immediate Event of Default hereunder).

 

(b)             Remedies. Upon the occurrence of an Event of Default, the
interest on this Note shall immediately accrue at the Default Rate, and, in
addition to all other rights or remedies the Holder may have, at law or in
equity, the Holder may, in its sole discretion, accelerate full repayment of all
principal amounts outstanding hereunder, together with accrued interest thereon,
together with all other fees, charges and amounts due under any Loan Documents,
together with all attorneys’ fees, paralegals’ fees and costs and expenses
incurred by the Holder in collecting or enforcing payment hereof (whether such
fees, costs or expenses are incurred in negotiations, all trial and appellate
levels, administrative proceedings, bankruptcy proceedings or otherwise), and
together with all other Obligations due by the Borrower hereunder and under the
Loan Documents, and all such amounts shall thereafter accrue interest at the
Default Rate, all without any relief whatsoever from any valuation or
appraisement laws, and payment thereof may be enforced and recovered in whole or
in part at any time by one or more of the remedies provided to the Holder at
law, in equity, or under this Note or any of the other Loan Documents. In
connection with the Holder’s rights hereunder upon an Event of Default, the
Holder need not provide, and the Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately
enforce any and all of its rights and remedies hereunder and all other remedies
available to it in equity or under applicable law.

 

(c)             Exercise of Remedies. The remedies of the Holder as provided
herein and in any of the other Loan Documents shall be cumulative and concurrent
and may be pursued singly, successively or together, at the sole discretion of
the Holder, and may be exercised as often as occasion therefor shall occur; and
the failure to exercise any such right or remedy shall in no event be construed
as a waiver or release thereof.

 



 3 

 

 

4.            Lost or Stolen Note. Upon notice to the Borrower of the loss,
theft, destruction or mutilation of this Note, and, in the case of loss, theft
or destruction, of an indemnification undertaking by the Holder to the Borrower
in a form reasonably acceptable to the Borrower and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the Borrower
shall promptly execute and deliver a new Note of like tenor and date and in
substantially the same form as this Note.

 

5.            Cancellation. After all principal, accrued interest, and all other
Obligations at any time owed on this Note or any other Loan Documents have been
indefeasibly paid in full, and there are no existing or outstanding commitments
for Holder to make any loans or other advances of credit to Borrower under the
Credit Agreement or otherwise, this Note shall be canceled by Holder.

 

6.            Waivers. Borrower hereby waives and releases all benefit that
might accrue to the Borrower by virtue of any present or future laws exempting
any property that may serve as security for this Note, or any other property or
Collateral, real or personal, or any part of the proceeds arising from any sale
of any such property or Collateral, from attachment, levy, or sale under
execution, exemption from civil process, or extension of time for payment,
including, without limitation, any and all homestead exemption rights of the
Borrower; and the Borrower agrees that any property that may be levied upon
pursuant to a judgment obtained by virtue hereof, on any writ of execution
issued thereon, may be sold upon any such writ in whole or in part in any order
or manner desired by Holder. In addition, the Borrower and all others who are,
or may become liable for the payment hereof: (i) severally waive presentment for
payment, demand, notice of nonpayment or dishonor, protest and notice of protest
of this Note or the other Loan Documents, and all other notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note or the other Loan Documents; (ii) expressly consent to all
extensions of time, renewals or postponements of time of payment of this Note or
the other Loan Documents from time to time prior to or after the maturity of
this Note without notice, consent or further consideration to any of the
foregoing; (iii) expressly agree that the Holder shall not be required first to
institute any suit, or to exhaust its remedies against the Borrower, or any
other Person or party to become liable hereunder or against any Collateral that
may secure this Note in order to enforce the payment of this Note; and (iv)
expressly agree that, notwithstanding the occurrence of any of the foregoing
(except the express written release by the Holder of any such Person), the
undersigned shall be and remain, directly and primarily liable for all sums due
under this Note.

 

7.             Governing Law; Venue. The Borrower irrevocably agrees that any
dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida.  This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law. Borrower hereby consents to the
exclusive jurisdiction and venue of any state or federal court having its situs
in said county (or to any other jurisdiction or venue, if Holder so elects), and
waives any objection based on forum non conveniens. Borrower hereby waives
personal service of any and all process and consents that all such service of
process may be made by certified mail, return receipt requested, directed to
Borrower, as applicable, as set forth herein or in the manner provided by
applicable statute, law, rule of court or otherwise. Except for the foregoing
mandatory forum selection clause, all terms and provisions hereof and the rights
and obligations of the Borrower and Holder hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without reference to conflict of laws principles.

 



 4 

 

 

8.            Expenses. The Borrower agrees to pay and reimburse the Holder upon
demand for all costs and expenses (including, without limitation, attorneys’
fees and expenses) that the Holder may incur in connection with (i) the exercise
or enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise); or (ii) the failure by the Borrower to perform or observe
any of the provisions hereof. The provisions of this Section 8 shall survive the
execution and delivery of this Note, the repayment of any or all of the
Obligations, and the termination of this Note.

 

9.            Waiver of Jury Trail. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR ANY OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY
PARTY HERETO, AND THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO HOLDER OF
RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER
AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE BORROWER. THE BORROWER’S
REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.

 

10.          Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Borrower and the Holder and shall not be construed against any person as the
drafter hereof.

 

11.          Failure or Indulgence Not Waiver. Holder shall not be deemed, by
any act of omission or commission, to have waived any of its rights or remedies
hereunder or under any Loan Documents, unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. A waiver on one event shall not be construed as continuing or as a bar
to or waiver of any right or remedy to a subsequent event.

 

12.          Notice. Notice shall be given to each party at the address for such
party set forth in the Credit Agreement, and such notice shall be deemed
properly given in accordance with the notice provisions set forth in the Credit
Agreement.

 

13.          Usury Savings Clause. Notwithstanding any provision in this Note or
the other Loan Documents, the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions, or other sums which may at any time be deemed to be interest,
shall not exceed the limit imposed by the usury laws of the jurisdiction
governing this Note or any other applicable law. In the event the total
liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Note, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance of this Note immediately upon receipt of such sums
by the Holder hereof, with the same force and effect as though the Borrower had
specifically designated such excess sums to be so applied to the reduction of
such outstanding principal balance and the Holder hereof had agreed to accept
such sums as a penalty-free payment of principal; provided, however, that the
Holder of this Note may, at any time and from time to time, elect, by notice in
writing to the Borrower, to waive, reduce, or limit the collection of any sums
in excess of those lawfully collectible as interest rather than accept such sums
as a prepayment of the outstanding principal balance. It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Holder
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.

 



 5 

 

 

14.          Binding Effect. This Note shall be binding upon the Borrower and
the successors and assigns of the Borrower and shall inure to the benefit of
Holder and the successors and assigns of Holder.

 

15.          Severability. In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

16.          Participations. Holder may from time to time sell or assign, in
whole or in part, or grant participations in this Note and/or the obligations
evidenced hereby, without any requirement to obtain the Borrower’s written
consent or approval. The holder of any such sale, assignment or participation,
if the applicable agreement between Holder and such holder so provides, shall
be: (a) entitled to all of the rights, obligations and benefits of Holder (to
the extent of such holder’s interest or participation); and (b) deemed to hold
and may exercise the rights of setoff or banker’s lien with respect to any and
all obligations of such holder to the Borrower (to the extent of such holder’s
interest or participation), in each case as fully as though the Borrower was
directly indebted to such holder. Holder may in its discretion give notice to
the Borrower of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Holder’s or such holder’s rights
hereunder.

 

17.          Amendments. The provisions of this Note may be changed only by a
written agreement executed by the Borrower and Holder.

 

18.          Conversion of Note. At any time and from time to time while this
Note is outstanding, but only upon: (i) the occurrence of an Event of Default
under any of the Loan Documents; or (ii) mutual agreement between the Borrower
and the Holder, this Note may be, at the sole option of the Holder, convertible
into shares of the common stock, which has a par value of $0.001 per share (the
“Common Stock”) of the Borrower, in accordance with the terms and conditions set
forth below.

 

(a)             Voluntary Conversion. At any time while this Note is
outstanding, but only upon: (i) the occurrence of an Event of Default under any
of the Loan Documents; or (ii) mutual agreement between the Borrower and the
Holder, the Holder may convert all or any portion of the outstanding principal,
accrued and unpaid interest, Premium, if applicable, and any other sums due and
payable hereunder or under any other Loan Documents (such total amount, the
“Conversion Amount”) into shares of Common Stock of the Borrower (the
“Conversion Shares”) at a price equal to: (i) the Conversion Amount (the
numerator); divided by (ii) eighty-five percent (85%) of the lowest of the daily
volume weighted average price of the Borrower’s Common Stock during the five (5)
Business Days immediately prior to the Conversion Date, which price shall be
indicated in the conversion notice (in the form attached hereto as Exhibit “B”,
the “Conversion Notice”) (the denominator) (the “Conversion Price”). The Holder
shall submit a Conversion Notice indicating the Conversion Amount, the number of
Conversion Shares issuable upon such conversion, and where the Conversion Shares
should be delivered.

 

 6 

 

 

(b)             The Holder’s Conversion Limitations. The Borrower shall not
effect any conversion of this Note, and the Holder shall not have the right to
convert any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Holder, the
Holder (together with the Holder’s Affiliates and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein). To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Holder shall have the right to request that the
Borrower provide to the Holder a written statement of the percentage ownership
of the Borrower’s Common Stock that would be beneficially owned by the Holder
and its Affiliates in the Borrower if the Holder converted such portion of this
Note then intended to be converted by Holder. The Borrower shall, within two (2)
Business Days of such request, provide Holder with the requested information in
a written statement, and the Holder shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Holder, in whole or in part, upon notice not less than sixty-one (61) days prior
written notice from the Holder to the Borrower to increase such percentage.

 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.

 

(c)             Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:

 

(i)              To convert this Note into shares of Common Stock on any date
set forth in the Conversion Notice by the Holder (the “Conversion Date”), the
Holder shall transmit by facsimile or electronic mail (or otherwise deliver) a
copy of the fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).

 

(ii)              Borrower’s Response. Upon receipt by the Borrower of a copy of
a Conversion Notice, the Borrower shall as soon as practicable, but in no event
later than two (2) Business Days after receipt of such Conversion Notice, send,
via facsimile or electronic mail (or otherwise deliver) a confirmation of
receipt of such Conversion Notice (the “Conversion Confirmation”) to the Holder
indicating that the Borrower will process such Conversion Notice in accordance
with the terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Holder shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Loan Documents, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Holder as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Loan Documents, the Holder may request and require the Borrower’s transfer agent
to) electronically transmit the applicable Conversion Shares to which the Holder
shall be entitled by crediting the account of the Holder’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide
proof satisfactory to the Holder of such delivery. In the event that the
Borrower’s transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Loan
Documents, the Holder may request and require the Borrower’s transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Holder, or its designees, for the number of Conversion Shares to
which the Holder shall be entitled. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest,
Premium, if applicable, and other sums due hereunder, has been so converted.
Subject to the make-whole rights below, conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion.  The Holder and the Borrower shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s).  The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

 7 

 

 

(iii)            Record Holder. The Person(s) entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder(s) of such shares of Common Stock as of the
Conversion Date.

 

(iv)            Failure to Deliver Certificates. If in the case of any
Conversion Notice, the certificate or certificates are not delivered to or as
directed by the Holder by the date required hereby, the Holder shall be entitled
to elect by written notice to the Borrower at any time on or before its receipt
of such certificate or certificates, to rescind such Conversion Notice, in which
event the Borrower shall promptly return to the Holder any original Note
delivered to the Borrower and the Holder shall promptly return to the Borrower
the Common Stock certificates representing the principal amount of this Note
unsuccessfully tendered for conversion to the Borrower.

 

(v)              Obligation Absolute; Partial Liquidated Damages. The Borrower’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other Person of any obligation to the
Borrower or any violation or alleged violation of law by the Holder or any other
Person, and irrespective of any other circumstance which might otherwise limit
such obligation of the Borrower to the Holder in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Borrower of any such action the Borrower may have against the
Holder. In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued but unpaid interest and
Premium, if applicable, thereon in accordance with the terms of this Note, the
Borrower may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Holder in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Holder to the extent
it obtains judgment. In the absence of such injunction, the Borrower shall issue
Conversion Shares upon a properly noticed conversion. If the Borrower fails for
any reason to deliver to the Holder such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Holder, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to this Note, the other Loan Documents, or any agreement securing the
indebtedness under this Note for the Borrower’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Holder from having the
Conversion Shares issued directly by the Borrower’s transfer agent in accordance
with the Loan Documents, in the event for any reason the Borrower fails to issue
or deliver, or cause its transfer agent to issue and deliver, the Conversion
Shares to the Holder upon exercise of Holder’s conversion rights hereunder.

 



 8 

 

 

(vi)            Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes, or any other issuance
or transfer fees of any nature or kind that may be payable in respect of the
issue or delivery of such certificates, any such taxes or fees, if payable, to
be paid by the Borrower.

 

(d)             Make-Whole Rights. Upon liquidation by the Holder of Conversion
Shares issued pursuant to a Conversion Notice, provided that the Holder realizes
a net amount from such liquidation equal to less than the Conversion Amount
specified in the relevant Conversion Notice (such net realized amount, the
“Realized Amount”), the Borrower shall issue to the Holder additional shares of
the Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Holder (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth in Subsection (c)(ii) above. Subsections (c)(iii), (c)(iv), (c)(v) and
(c)(vi) above shall be applicable to the issuance of the Make-Whole Shares. The
Make-Whole Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock. Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Borrower following the procedures provided
previously in this paragraph, and such procedures and the delivery of Make-Whole
Notices shall continue until the Conversion Amount has been fully satisfied;
(ii) in the event that the Holder received net proceeds from the sale of
Make-Whole Shares in excess of the Conversion Amount specified in the relevant
Conversion Notice, such excess amount shall be applied to satisfy any and all
amounts owed hereunder in excess of the Conversion Amount specified in the
relevant Conversion Notice.

 

(e)             Adjustments to Conversion Price. The adjustments set forth in
Sections (e)(i) and (e)(ii) below shall be applicable only to the extent the
Conversion Price of the Common Stock does not already reflect an adjustment for
any of such events.

 



 9 

 

 

(i)              Stock Dividends and Stock Splits.  If the Borrower, at any time
while this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on outstanding
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of Common Stock, any
shares of capital stock of the Borrower, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock (excluding any treasury shares of the Borrower) outstanding
immediately before such event, and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, or re-classification.

 

(ii)              Fundamental Transaction. If, at any time while this Note is
outstanding: (i) the Borrower effects any merger or consolidation of the
Borrower with or into another Person, (ii) the Borrower effects any sale of all
or substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Borrower
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Borrower effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then upon any subsequent
conversion of this Note, the Holder shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of Common
Stock (the “Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Borrower shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Borrower or surviving entity in
such Fundamental Transaction shall issue to the Holder a new note consistent
with the foregoing provisions and evidencing the Holder’s right to convert such
note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(iii)            Adjustment to Conversion Price.  Whenever the Conversion Price
is adjusted pursuant to any provision of this Note, the Borrower shall promptly
deliver to Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

 10 

 

 

(iv)            Notice to Allow Conversion by Holder.  If: (A) the Borrower
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Borrower shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Borrower shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Borrower shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Borrower is a party, any sale or transfer of all or
substantially all of the assets of the Borrower, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property, or (E) the Borrower shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Borrower, then, in
each case, the Borrower shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Note, and shall cause to be
delivered to the Holder at its last address as it shall appear upon the
Borrower’s records, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating: (x) the date
on which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined, or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Holder is entitled to convert this Note during the 10-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.

 

19.          Non-U.S. Status. THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS.  THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES.  ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAW. BY ACCEPTING THIS
OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT A UNITED STATES
PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC 6049(B)(4) OF THE
INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT IS NOT ACTING FOR
OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED
IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS THEREUNDER).

 

[Signature page follows]

 



 11 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.

 

BORROWER:

 

GROW SOLUTIONS HOLDINGS, INC., a

Nevada corporation

 



By:     Name:     Title:    

 

STATE OF ____________    )

SS.

COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _______________, who is the _________________ of Grow Solutions
Holdings, Inc., a Nevada corporation, on behalf of said corporation. He/She is
personally known to me or has produced __________________________ as
identification.

 



My Commission Expires:                     Notary Public           Name of
Notary typed or printed

 

[Signature page to Promissory Note]

 



 12 

 

 

Exhibit “A”

 

PAYMENT SCHEDULE

  

Payment Date  Payment No.   Interest Payment   Prin. Payment   Total Payable  
Balance Outstanding  1/7/16   1   $14,250.00        $14,250.00       2/7/16 
 2   $14,250.00        $14,250.00       3/7/16   3   $14,250.00       
$14,250.00       4/7/16   4   $14,250.00        $14,250.00   $950,000.00 
5/7/16   5   $14,250.00   $61,487.15   $75,737.15   $888,512.85  6/7/16   6  
$13,327.69   $62,409.46   $75,737.15   $826,103.39  7/7/16   7   $12,391.55  
$63,345.60   $75,737.15   $762,757.79  8/7/16   8   $11,441.37   $64,295.79  
$75,737.15   $698,462.00  9/7/16   9   $10,476.93   $65,260.22   $75,737.15  
$633,201.78  10/7/16   10   $9,498.03   $66,239.13   $75,737.15   $566,962.65 
11/7/16   11   $8,504.44   $67,232.71   $75,737.15   $499,729.94  12/7/16   12  
$7,495.95   $68,241.20   $75,737.15   $431,488.73  1/7/17   13   $6,472.33  
$69,264.82   $75,737.15   $362,223.91  2/7/17   14   $5,433.36   $70,303.79  
$75,737.15   $291,920.12  3/7/17   15   $4,378.80   $71,358.35   $75,737.15  
$220,561.77  4/7/17   16   $3,308.43   $72,428.73   $75,737.15   $148,133.04 
5/7/17   17   $2,222.00   $73,515.16   $75,737.15   $74,617.88  6/7/17   18  
$1,119.27   $74,617.88   $75,737.15   $0.00 

  

Borrower Initials:____________

 

 13 

 

 

EXHIBIT “B”

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal, interest, Premium, if
applicable, and/or other sums due under the Convertible Promissory Note (the
“Note”) of GROW SOLUTIONS HOLDINGS, INC., a Nevada corporation (the “Company”),
into shares of common stock, which is no par value stock (the “Common Shares”),
of the Company in accordance with the conditions of the Note, as of the date
written below.  

 

Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation determined in accordance
with Section 13(d) of the Exchange Act of 1934, as amended, as specified under
the Note.

 



Conversion calculations     Effective Date of Conversion:     Principal Amount,
Interest, Premium, if applicable, and other Sums to be Converted:   Number of
Common Shares to be Issued:    

 

[HOLDER]


 


 



By:           Name:           Title:           Address:                        

 

 

14

 



